Case 3:20-cv-00829-VAB Document 32-3 Filed 07/17/20 Page 1 of 3

                                                                                EXHIBIT C




  No. 202.28



                            Continuing Temporary Suspension and Modification of Laws
                                        Relating to the Disaster Emergency

         'WHEREAS, on March 7, 2020, I issued Executive Order Number 202, declaring a State disaster
   emergency for the entire State of New York; and

          "WHEREAS, both travel-related cases and community contact transmission of COVID-19 have
   been documented:in New York State and are expected to be continue;

          NOW, THEREFORE, I, Andrew M. Cuomo, Governor of the State of New York, by virtue of the
   authority vested in me by Section 29-a of Article 2-B of the Executive Law, do hereby continue the
   suspensions and modifications of law, and any directives, not superseded by a subsequent directive, made
   by Executive Order 202 and each successor-Executive Order up to and including Executive Order 202.14,
   for thirty days until June 6, 2020. except as modified below:

          •    The suspension or modification of the following statutes and regulations are not continued. and
               such statutes, codes and regulations are in full force and effect as of May 8, 2020:

                  o  10 NYCRR 405.9, except to the limited extt}nt that it would allow a practitioner to
                     practice in a facility where they are not credentialed or have privileges, which shall
                     continue to be suspended; 10 NYCRR400.9; 10 NYCRR 400.11 , 10 NYCRR405; 10
                     NYCRR 403.3; 10 NYCRR403.5; 10 NYCRR 800.3, except to the extent that
                     subparagraphs Cd) and Cu) could otherwise limit the scope of care by paramedics to
                     prohibit the provision of medical service or extended service to COV1D-l9 or suspected
                     COVID-19 patients; 10 NYCRR400.12; 10NYCRR415.11; 10NYCRR415.15; 10
                     NYCRR415.26; 14 NYCRR 620; 14 NYCRR 633.12; 14 NYCRR 636-1; 14 NYCRR
                     686.3; and 14 NYCRR 517;
                   o Mental Hygiene Law Sections 41.34; 29.11; and 29.15;
                   o Public Health Law Sections 3002, 3002-a, 3003, and 3004-a to the extent it would have
                     allowed the Commissioner to make determination without approval by a regional or state
                     EMS board;
                   a Subdivision (2) of section 6527, Section 6545, and Subdivision (1) of Section 6909 of
                     the Education Law; as well as subdivision 32 of Section 6530 of the Education Law,
                     paragreph (3) of Subdivision Ca) of Section 292 ofTit1e 8 oftheNYCRR, and sections
                     58-1.11,405.10, and 415.22 ofTitie 10 of the NYCRR;
                   o All codes related to construction, energy conservation, or other building code, and all
                     state and local laws, ordinances, and-regulations which would have otherwise been
                     superseded, upon approval by the Commissioner of OPWDD, as applicable only for
                     tempOrary changes to physical plant, bed capacities, and services provided; for facilities
                      under the Commissioners jurisdiction.

            IN ADDITION, I hereby temporarily suspend or modify the following if compliance with such
   statute, local law, ordinance, order, rule, or regulation would prevent, hinder. or delay action necessary to
   cope with the disaster emergency or if necessary to assist or aid in coping with such disaster, for the period
   from the date of this Executive Ordertbrough June 6, 2020:
Case 3:20-cv-00829-VAB Document 32-3 Filed 07/17/20 Page 2 of 3




         •        Sections 7-103, 7-107 and 7-108 of the General Obligations Law to the extent necessary to
                  provide that:             .

                     o Landlords and tenants or licensees of residential properties may, upon the consent of the
                        tenant or licensee, enter into a written agreement by which the security deposit and any
                        interest accrued thereof, shall be used to pay rent that is in arrears or will become due. If
                        the amount oftbe deposit represents less than a:full month rent payment, this consent
                         does not constitute a waiver of the remaining rent due and owing for that moD1h.
                        Execution in counterpart by email will constitute sufficient execution for consent;
                      o Landlords shall provide.such relief to tenants or licensees who so request it that are
                         eligible for unemployment insurance or benefits under state or fed.erallaw or are
                         otherwise facing financial hardship due to the COVlD-19 pandemic;
                      o It shall be at the tenant or licensee's option to enter into such an agreement and landlords
                         shall not harass, threaten or engage in any harmful act to compel such agreement;
                      o Any security deposit used as a payment of rent shall be replenished by the tenant or
                         licensee, to be paid at the rate of 1/12 the amount used as rent per month. The payments
                         to replenish the security deposit shall become due and owing no less than 90 days from
                         the date of the usage of the security deposit as rent. The tenant or licensee may, at their
                         sole option, retain insurance that provides relief for the landlord in lieu of the monthly
                         security deposit replenishment, which the landlord. must accept such insurance as
                         replenishment.

          •       Subdivision 2 of section 238 a of the Real Property Law to provide that no landlord, lessor, sub-
                                                R




                  lessor or grantor shall demand or be entitled to any payment, fee or charge for late payment of
                  rent occurring during the time period from March 20,2020, through August 20, 2020; and

          •       Section 8-400 of the Election Law is modified to the extent necessary to require that to the any
                  absentee application mailed by a board of elections due to a temporarY illness based.on the
                  COVlD-19 public health emergency may be drafted and printed in such a way to limit the
                  selection of elections to which the absentee ballot application is only applicable to any primary
                  or special election occurring on June 23, 2020, provided further that for all absentee ballot
                  applications ~eady maned or complete.d that purported to select a ballot for the general election
                  or to request a pe:rrnanent absentee ballot shall in all cases only be valid to provide an absentee
                  ballot for any primary or special election occwring on June 23. 2020. All Boards of Elections
                  must provide instructions to voters and post prominently on the website, instructions for
                  completing the application in ~nfonnity with this directive.

             •     The suspension of the provisions of any time limitations contained in the Criminal Procedure
                   Law contained in Executive Order 202.8 is modified as follows:

                       o Section 182.30 of the Criminal Procedure Law. to the extent that it would prohibit the
                         use of electronic appearances for certain pleas;
                       o Section 180.60 of the Criminal Procedure Law to provide that (i) all parties' appearances
                         at the hearing, including that of the defendant, may be by means of an electronic
                         appearance; (ii) the Court may, for good cause shown, withhold the identity, obscure or
                         withhold ihe image of, andlor disguise the voice of any witness testifying at   thehearing
                         pursuant to a motion under Section 245.70 of the Cri.n:rinal Procedure law-provided that
                         the Court is afforded a means to judge the demeanor of a witness;
                       o Section 180.80 of the Criminal Procedure Law, to the extent that a court must satisfy
                         itself that good cause has been shown within one hundred and forty-four hours from
                         May 8, 2020 that a defendant should continue to be held on a felony complaint due to
                         the inability to empanel a grand jury due to COVID-19, which may constitute such good
                         cause pursuant to subdivision three of such section; and
                       o Sectio:p. 190.80 of the Criminal Procedure Law, to the extent that to the extent that a
                          court must satisfy itself that good cause has been shown that a defendant should continue
                         to be held on a felony complaint beyond forty~five days due to the inability to empanel a
                         grand jury due to COVID-19, which may constitute such good cause pursuant to
                          subdivision b of such section provided that such defendant has been provided a
                         preliminary hearing as provided in section 180.80.

           IN ADDITION, by virtue of the authority vested in me by Section 29-a of Article 2-B of the
    Executive Law to issue any directive during a disaster emergency necessary to cope with the disaster, I
    hereby issue the following directives for the period from the date of Executive Order through June 6, 2020:

              •    There shall be no initiation of a proceeding or enforcement of either an eviction of any
                   residential or commercial tenant, for nonpayment of rent or a foreclosure of any residential or
                   commercial mortgage, for nonpayment of such mortgage, owned or rented by someone that is
                   eligible for unemployment insurance or benefits under state or federal law or otberwise facing
                   financial hardship due to the COVID-19 pandemic for a period of sixty days beginning on June
                   20,2020.
Case 3:20-cv-00829-VAB Document 32-3 Filed 07/17/20 Page 3 of 3




       •     Executive Order 202.18, which extended the directive contained in Executive Orders 202.14 and
             202.4 as amended by Executive Order 202.11 related to the closure of schools statewide, is
             hereby continued to provide that all schools shall remain closed through the remainder of the
             school year. School districts must continue plans for alternative instructional options,
             distribution and availability of meals, and child care, with an emphasis on serving children of
             es_sential workers.



                                                       G I V E N under my band and the Privy Seal of the

                                                                      State in the City of Albany this

                                                                      seventh of May in the year two

                                                                      thousand twenty.




   BY THE GOVERNOR

           f14p . .~.
           Secretary to the Governor
